DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 31 December 2020 has been entered.  Claims 1, 9 and 16 have been amended.  Claim 21 has been newly added.  Claims 1-21 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 21 have been fully and carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
Applicant's arguments filed 13 December 2020 with respect to claims 9-15 have been fully and carefully considered but they are not persuasive.  Applicant argues on page 10 of the Remarks that the combination of references fails to disclose the limitation “requesting images from a camera associated with a private entity, the request indicating a reason for the request.”  The Examiner respectfully disagrees.
Gordon-Carroll discloses in Figure 2G and corresponding paragraph [0107], “The window for composing a request may include the name and details of the requester (user composing the message), a description of an incident related to the request, and a category associated with the request. After the user provides a description of the request and selects a category associated with the request, the user may be prompted to select a time range associated with the request. For example, the user may request video footage) from other members of the street watch group for the selected time period. The user composing the request may select a start time 254 and an end time 256 for the requested data. According to the example of FIG. 2G, the user composing the request, may request video footage between 12:00 PM and 3:00 PM on May 17, 2016.”
Thus, the combination of references disclose the limitation “requesting images from a camera associated with a private entity, the request indicating a reason for the request” as recited in independent claim 9.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “the second reference” in line 19 of the claim.  This limitation appears to be missing a word and should recite “the second reference image.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “the object” in line 23 of the claim.  This limitation appears to be missing a word and should recite “the first object.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 9 recites the limitation "the third party" in lines 18-19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the server" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-15 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al., U.S. Publication No. 2018/0189661, hereinafter, “Tatourian”, in view of Gordon-Carroll, U.S. Publication No. 2017/0337791, hereinafter, “Gordon-Carroll”, and further in view of Chen, Zhuo, et al. "QuiltView: A crowd-sourced video response system." Proceedings of the 15th Workshop on Mobile Computing Systems and Applications. 2014, hereinafter, “Chen”.

As per claim 1, Tatourian discloses a method within a wireless communication network, the method comprising: 
receiving, by a server over the wireless communication network, images from a camera associated with a private entity (Tatourian, ¶0016, the cloud service may also utilize images captured by other registered users in the area, for instance to get perspectives not available with stationary cameras, or to provide coverage to areas with non-functional cameras. When a user activates the tracking, these images will be compared against the target's image); 
receiving, at the server via the wireless communication network, images from an array of cameras communicatively coupled to the wireless communication network, wherein the array of cameras includes the camera associated with the private entity, and the server receives images from the camera associated with the private entity (Tatourian, ¶0016, The cloud service provider may utilize sensor input from a variety of IoT devices, e.g., cameras, wearables, audio capture devices (e.g., microphones), etc., and tracks the target at 102; Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service in the shopping mall, or at a remote location and linked to the shopping mall. In an embodiment, the cloud service may also utilize images captured by other registered users in the area, for instance to get perspectives not available with stationary cameras, or to provide coverage to areas with non-functional cameras; Tatourian, ¶0028, The IoT network service may access myriad sensors, including audio, video, heat maps or thermal sensor, proximity, Wi-Fi; Tatourian, ¶0053, wireless data networks); 
receiving, at the server from a third party via the wireless communication network, (i) a reference image, wherein the reference image includes an object of interest, and (ii) a request as to whether the object of interest is present in any of the images (Tatourian, ¶0015, If User A wants to track another person or object, then User A identifies that which is to be tracked. For instance, User A may upload an image or point to a publicly available profile, or select an object in an image which should be tracked; Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service … When a user activates the tracking, these images will be compared against the target's image, whether it be a person's face or their hat or some object on their person; Tatourian, ¶0021, if the user wants to find a skier who has been lost for some time, they may register that user's image with the system and then the tracking may take place using images collected from other users; Tatourian, ¶0032, Embodiments may be used to assist in finding lost children or elderly or disabled persons in parks or other public places); and 
analyzing the images with respect to the reference image to determine if any of the images include the object of interest (Tatourian, ¶0016, In an example, the target is User B, and the cloud has an image of User B to match with images taken from cameras in the environment; Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service … When a user activates the tracking, these images will be compared against the target's image, whether it be a person's face or their hat or some object on their person Tatourian, ¶0021; Tatourian, ¶0028, IoT sensors may be used for facial recognition, voice recognition, object recognition). 
Tatourian further discloses (Tatourian, ¶0016, the cloud service may also utilize images captured by other registered users in the area, for instance to get perspectives not available with stationary cameras, or to provide coverage to areas with non-functional cameras. When a user activates the tracking, these images will be compared against the target's image) but does not explicitly disclose the following limitations as further recited however Gordon-Carroll discloses
requesting, by a server / database over the wireless communication network, images from a camera associated with a private entity (Gordon-Carroll, ¶0088, Server 155 may be a computing device operable to receive data streams (e.g., from sensor units 110 and/or local computing devices 115 and 120 or remote computing device 140), store and/or process data, and/or transmit data and/or data summaries (e.g., to remote computing device 140) ... server 155 may "pull" the data, e.g., by querying the sensor units 110, the local computing devices 115 and 120, and/or the control panel 135; Gordon-Carroll, ¶0090, sensor units 110 may be security cameras located at a first house and a second house. The sensor units 110 may, respectively, be in wireless communication with a control panel and local computing devices; Gordon-Carroll, ¶0096, a first device may receive a request for sensor data for a specific time period from one or more other devices; Gordon-Carroll, ¶0132, At block 360, device 215-b receives request from at least one of a plurality of sources. The sources may include a database; Gordon-Carroll, ¶0142, other devices could request a video footage); and
the server / service retrieves images from the camera associated with the private entity based on permission granted by the private entity for a limited duration of time, and the limited duration of time is associated with a period of time in which the server / service is allowed to retrieve the images from the private entity (Gordon-Carroll, ¶0096, a first device may receive a request for sensor data for a specific time period from one or more other devices; Gordon-Carroll, ¶0105, Figure 2D … The window 232 for composing a request may also allow the user to describe 235 an incident related to the request (or include an inquiry related to the request), select a category 236 associated with the request, request access 237 to doorbell cameras and request additional video footage 238 using one or more commands associated with one or more elements or buttons; Gordon-Carroll, ¶0107, Figure 2G … After the user provides a description of the request and selects a category associated with the request, the user may be prompted to select a time range associated with the request; Gordon-Carroll, ¶0109, Figure 2I … The received request may be a request to access audio/video data from the receiver's camera for a specified time period … The receiver of the request may choose to allow 274 the sender to view the camera footage or deny 276 the sender to view the camera footage; Gordon-Carroll, ¶0114; Gordon-Carroll, ¶0124, device 215-a may send a request to device 220-a to initiate a security action (at block 340), such as turning on a security camera at house 220 which has a view of house 215 across the street; Gordon-Carroll, ¶0128, a time period associated with the requested video; Gordon-Carroll, ¶0130, In some examples, the device 215-b, may be configured to capture audio/video data in response to receiving a request from device 220-b, and may store the request and the data in database 305-a … database 305-a may be a remote database or a third-party database which stores and shares information; Gordon-Carroll, ¶0132, At block 360, device 215-b receives request from at least one of a plurality of sources. The sources may include a database; Gordon-Carroll, ¶0141, live stream; Gordon-Carroll, ¶0142-0146, other devices could request a video footage … a time period associated with the requested video footage; Gordon-Carroll, ¶0180; Gordon-Carroll, ¶0220; Gordon-Carroll, ¶0229; Gordon-Carroll, ¶0235).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the specific location and time limited video requests as taught by Gordon-Carroll in the system of Tatourian in order to be able to access relevant location specific video data to enable following or tracking of objects or persons for the time the object or person is expected to be in a specified geographic location or area (Gordon-Carroll, ¶0168).  
Gordon-Carroll discloses requesting, by a server over the wireless communication network, images from a camera associated with a private entity (Gordon-Carroll, ¶0088, Server 155 may be a computing device operable to receive data streams (e.g., from sensor units 110 and/or local computing devices 115 and 120 or remote computing device 140), store and/or process data, and/or transmit data and/or data summaries (e.g., to remote computing device 140) ... server 155 may "pull" the data, e.g., by querying the sensor units 110, the local computing devices 115 and 120, and/or the control panel 135).
Gordon-Carroll also discloses requesting, over the wireless communication network, images from a camera associated with a private entity, the request indicating a reason for the request (Gordon-Carroll, Figure 2G; Gordon-Carroll, ¶0107, The window for composing a request may include the name and details of the requester (user composing the message), a description of an incident related to the request, and a category associated with the request. After the user provides a description of the request and selects a category associated with the request, the user may be prompted to select a time range associated with the request).
Tatourian and Gordon-Carroll do not explicitly disclose the following limitations as further recited however Chen discloses requesting, by a server over the wireless communication network, images from a camera associated with a private entity, the request indicating a reason for the request (Chen, pages 3-4, Section 5.1 Glass Client, Figure 2 shows two examples of what a user sees when he receives a query. The example on the left is a simple text query, while that on the right includes an image. The query message remains on the Glass screen for about fifteen seconds; Chen, page 4, Figure 2(b) Query with an Image, QuiltView: Have you seen my dog?; Chen, page 4, Section 5.2 QuiltView Service, QuiltView is implemented as a web-based service in a single virtual machine at Amazon EC2 East).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the server request for video as taught by Chen as an alternate to the user request for video as taught by Tatourian and Gordon-Carroll in order to provide different means to request video from video imaging devices associated with private entities dependent on the type and location of the request, i.e. neighborhood watch type of request vs. a generic broad location request (Chen, page 4, Section 5.2).

As per claim 2, Tatourian, Gordon-Carroll and Chen disclose the method of claim 1, wherein: analyzing the images with respect to the reference image comprises analyzing, by the server, the images with respect to the reference image (Tatourian, ¶0016, In an example, the target is User B, and the cloud has an image of User B to match with images taken from cameras in the environment; Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service … When a user activates the tracking, these images will be compared against the target's image); and the method further comprises: 
based upon the analyzing, determining that one or more images of the images include the object of interest (Tatourian, ¶0017, Once the cloud service has acquired and is tracking the target, the service may send recommendations to the user); and 
notifying the third party as to a location of one or more cameras of the array of cameras from which the one or more images were received by the server (Tatourian, ¶0017, Once the cloud service has acquired and is tracking the target, the service may send recommendations to the user … where User A is trying to find a group, the service may recommend walking directions for the user within the shopping mall to efficiently reach the group; Tatourian, ¶0018, the Cloud service may provide real-time location/tracking of the target object and an updated path to reach/avoid the target). 

As per claim 3, Tatourian, Gordon-Carroll and Chen disclose the method of claim 1, further comprising storing, by the server, the images in a repository (Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service in the shopping mall, or at a remote location and linked to the shopping mall; Tatourian, ¶0023, a directory storage server may be available that has indexes containing location and timestamp data for a library of images). 

As per claim 7, Tatourian, Gordon-Carroll and Chen disclose the method of claim 1, wherein the object of interest comprises at least one of (i) a person, (ii) a car, (iii) a license plate or (iv) an animal (Tatourian, ¶0016, an example, the target is User B; Tatourian, ¶0021, if the user wants to find a skier who has been lost for some time). 

As per claim 8, Tatourian, Gordon-Carroll and Chen disclose the method of claim 1, wherein the array of cameras comprises one or more of (i) an Internet of Things (IoT) sensor that includes a camera, (ii) a mobile device, (iii) a motor vehicle configured as an IoT device, (iv) a security camera configured as an IoT device, (v) a closed-circuit television (CCTV) camera or (vi) a traffic camera (Tatourian, ¶0016, The cloud service provider may utilize sensor input from a variety of IoT devices, e.g., cameras, wearables, audio capture devices (e.g., microphones), etc.). 

As per claim 21, Tatourian, Gordon-Carroll and Chen disclose the method of claim 1, wherein the reason for the request is an Amber Alert (Tatourian, ¶0021, track the missing person; Gordon-Carroll, ¶0010, an amber alert may include a car identification; Gordon-Carroll, Figure 2F, Missing child; Chen, page 2, Missing Child (Amber Alert): This QuiltView query is received by all Glass wearers in the vicinity of the abduction. Many video responses are immediately received).


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al., U.S. Publication No. 2018/0189661, hereinafter, “Tatourian”, in view of Gordon-Carroll, U.S. Publication No. 2017/0337791, hereinafter, “Gordon-Carroll”, in view of Chen, Zhuo, et al. "QuiltView: A crowd-sourced video response system." Proceedings of the 15th Workshop on Mobile Computing Systems and Applications. 2014, hereinafter, “Chen” as applied to claims 3 and 1, respectively, and further in view of “Briggs et al., U.S. Publication No. 2015/0063711, hereinafter, “Briggs”.

As per claim 4, Tatourian, Gordon-Carroll and Chen disclose the method of claim 3, wherein in response to receiving the request as to whether the object of interest is present in any of the images, the method further comprises: 
forwarding the images from the repository to the third party (Tatourian, ¶0019, Due to privacy issues, in some cases, only authorized law enforcement personnel will be able to track all persons; Tatourian, ¶0026, In some cases … images are provided to users during tracking or identification perhaps in an AR display).
Tatourian, Gordon-Carroll and Chen do not explicitly disclose the following limitations as further recited however Briggs discloses  
analyzing the images with respect to the reference image to determine if any of the images include the object of interest comprises analyzing, by the third party, the images with respect to the reference image to determine if any of the images include the object of interest (Briggs, ¶0006, a method and/or computer program product assists in locating objects using a local physical device and one or more remote physical devices, the local physical device and the one or more remote physical devices having image capture capability … One or more remote physical devices captures one or more images of an area in which the object may be located … In response to the object being lost by a user, the local physical device reviews one or more of the stored images associated with the object to determine a location of the lost object; Briggs, ¶0022, In an embodiment, the object may be a person; Briggs, ¶0024, reference image data associated with the object is sent by the communication portion 610 of the local device 104 to one or more other devices such as the remote devices 108-114; Briggs, ¶0027, remote … captured images are stored in video image memory; Briggs, ¶0031, "search" stage carried out when an object … has been lost … The video images are reviewed to try and identify the lost object in the stored video images … At step 406, a user 102 loses an object 106. At step 408, a user 102 looks up the lost object 106 and reviews the image data 708 stored in the reference memory 602 of the local device 104 and of remote devices 108-114. If the user 102 identifies that one of the image data 708 in the reference memory 602 of the local device 104 or of the remote devices 108-114 corresponds to the lost object, then that image data 708 is selected … The user 102 reviews the stored images 706 in the video image memory 704. The stored images reviewed are a subset of the entirety of the stored images 706; Briggs, ¶0034-0036). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to forward images to a requestor or third party as taught by Briggs in the system of Tatourian, Gordon-Carroll and Chen in order to enable the third party to confirm and verify the correct object had been located (Briggs, ¶0031; Briggs, ¶0034-0036). 

As per claim 5, Tatourian, Gordon-Carroll and Chen disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Briggs discloses wherein: 
the method further comprises forwarding, by the server, the reference image to at least some of the cameras of the array of cameras (Briggs, ¶0023, the user's device 104 captures an image of the object 106. The captured image data (708 in FIG. 6) is then stored; Briggs, ¶0024, At step 208, reference image data associated with the object is sent by the communication portion 610 of the local device 104 to one or more other devices such as the remote devices 108-114; Briggs, ¶0031, query stage of an embodiment of a method according to the present invention. This is a "search" stage carried out when an object 106 … has been lost; Briggs, ¶0033, At step 412, reference image data associated with the lost object 106 is sent to further one or more remote devices 108-114. Such reference image data may be the image data 708 stored in reference memory 602 … The one or more remote devices 108-114 can then assist in a search; Briggs, ¶0034, The one or more remote devices 108-114 to which reference image data 708 is sent to may be determined by a profile accessible to the user's device 104 ... the profile may be stored on a central server; Briggs, ¶0034-0036); and 
analyzing the images with respect to the reference image to determine if any of the images include the object of interest comprises analyzing, by respective ones of the at least some of the cameras, corresponding subsequent images obtained by the respective ones of the at least some of the cameras with respect to the reference image to determine if any of the corresponding subsequent images include the object of interest (Briggs, ¶0025, the last 10 seconds of video images are captured by a video capture portion (608 in FIG. 5) in the device 104 and stored in an image buffer (604 in FIG. 5) … images similar to those used in time lapse photography may be captured at regular intervals of, for example, one second; Briggs, ¶0026, a check is made to see if there is a recognizable object 106 which has appeared in the video images for at least one second. This check is made by the comparison portion; Briggs, ¶0029, a check is made to see if the recognizable object 106 being tracked and for which images; Briggs, ¶0031, the stored images 706 stored in the video image memory 704 and can be, for example, a most recent 10 seconds of video images recorded; Briggs, ¶0033, The one or more remote devices 108-114 can then assist in a search; Briggs, ¶0034-0036, In an extreme case, a search area may be worldwide by any device that participates in the lost object location service … If a new image match has been sent … to review the image … if no new image match has been sent … processing returns … to wait for a new notification [track and search are ongoing]; Briggs, ¶0037, the latest of the one or more images may be identified; Briggs, ¶0038., determining, by the one or more of the remote devices, using the identification metrics, whether any of the one or more images captured includes the object). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include analyzing the reference image by the remote cameras to determine if any of the remote captured images include the search object as taught by Briggs in the system of Tatourian, Gordon-Carroll and Chen in order to take advantage of distributed processing and also to allow for smaller quantities of data to be transferred (Briggs, ¶0033).

As per claim 6, Tatourian, Gordon-Carroll, Chen and Briggs disclose the method of claim 5, wherein at least some of the at least some of the cameras comprise one or more of (i) an Internet of Things (IoT) sensor that includes a camera, (ii) a mobile device configured as an IoT device, (iii) a motor vehicle configured as an IoT device or (iv) a security camera configured as an IoT device (Tatourian, ¶0016, The cloud service provider may utilize sensor input from a variety of IoT devices, e.g., cameras, wearables, audio capture devices (e.g., microphones), etc.). 


Claims 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al., U.S. Publication No. 2018/0189661, hereinafter, “Tatourian”, and further in view of Gordon-Carroll, U.S. Publication No. 2017/0337791, hereinafter, “Gordon-Carroll”.

As per claim 9, Tatourian discloses a wireless communication network: 
one or more processors (Tatourian, ¶0049, Machine (e.g., computer system) 500 may include a hardware processor 502 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof)); 
a non-transitory storage medium; and instructions stored in the non-transitory storage medium (Tatourian, ¶0052, “machine readable medium" may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine 500), the instructions being executable by the one or more processors to: 
receiving images from a camera associated with a private entity (Tatourian, ¶0016, the cloud service may also utilize images captured by other registered users in the area, for instance to get perspectives not available with stationary cameras, or to provide coverage to areas with non-functional cameras. When a user activates the tracking, these images will be compared against the target's image);
receive images from an array of cameras communicatively coupled to the wireless communication network, wherein the array of cameras includes the camera associated with the private entity (Tatourian, ¶0016, The cloud service provider may utilize sensor input from a variety of IoT devices, e.g., cameras, wearables, audio capture devices (e.g., microphones), etc., and tracks the target at 102; Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service in the shopping mall, or at a remote location and linked to the shopping mall. In an embodiment, the cloud service may also utilize images captured by other registered users in the area, for instance to get perspectives not available with stationary cameras, or to provide coverage to areas with non-functional cameras; Tatourian, ¶0028, The IoT network service may access myriad sensors, including audio, video, heat maps or thermal sensor, proximity, Wi-Fi; Tatourian, ¶0053, wireless data networks); 
receive (i) a reference image, wherein the reference image includes an object of interest, and (ii) a request as to whether the object of interest is present in any of the images (Tatourian, ¶0015, If User A wants to track another person or object, then User A identifies that which is to be tracked. For instance, User A may upload an image or point to a publicly available profile, or select an object in an image which should be tracked; Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service … When a user activates the tracking, these images will be compared against the target's image, whether it be a person's face or their hat or some object on their person; Tatourian, ¶0021, if the user wants to find a skier who has been lost for some time, they may register that user's image with the system and then the tracking may take place using images collected from other users; Tatourian, ¶0032, Embodiments may be used to assist in finding lost children or elderly or disabled persons in parks or other public places); and 
in response to receiving the reference image and the request, at least one of (i) analyze the images with respect to the reference image to determine if any of the images include the object of interest or (ii) forward the images to the third party (Tatourian, ¶0016, In an example, the target is User B, and the cloud has an image of User B to match with images taken from cameras in the environment; Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service … When a user activates the tracking, these images will be compared against the target's image, whether it be a person's face or their hat or some object on their person Tatourian, ¶0021; Tatourian, ¶0028, IoT sensors may be used for facial recognition, voice recognition, object recognition). 
Tatourian further discloses (Tatourian, ¶0016), but does not explicitly disclose the following limitations as further recited however Gordon-Carroll discloses
requesting images from a camera associated with a private entity, the request indicating a reason for the request (Gordon-Carroll, Figure 2G; Gordon-Carroll, ¶0088, Server 155 may be a computing device operable to receive data streams (e.g., from sensor units 110 and/or local computing devices 115 and 120 or remote computing device 140), store and/or process data, and/or transmit data and/or data summaries (e.g., to remote computing device 140) ... server 155 may "pull" the data, e.g., by querying the sensor units 110, the local computing devices 115 and 120, and/or the control panel 135; Gordon-Carroll, ¶0090, sensor units 110 may be security cameras located at a first house and a second house. The sensor units 110 may, respectively, be in wireless communication with a control panel and local computing devices; Gordon-Carroll, ¶0096, a first device may receive a request for sensor data for a specific time period from one or more other devices; Gordon-Carroll, ¶0107, The window for composing a request may include the name and details of the requester (user composing the message), a description of an incident related to the request, and a category associated with the request. After the user provides a description of the request and selects a category associated with the request, the user may be prompted to select a time range associated with the request. For example, the user may request data (e.g., video footage) from other members of the street watch group foo the selected time period. The user composing the request may select a start time 254 and an end time 256 for the requested data. According to the example of FIG. 2G, the user composing the request, may request video footage between 12:00 PM and 3:00 PM on May 17, 2016; Gordon-Carroll, ¶0132, At block 360, device 215-b receives request from at least one of a plurality of sources. The sources may include a database; Gordon-Carroll, ¶0142, other devices could request a video footage); 
receiving from the private entity, permission for the wireless communication network to retrieve images from the camera for a limited duration of time (Gordon-Carroll, ¶0096, a first device may receive a request for sensor data for a specific time period from one or more other devices; Gordon-Carroll, ¶0105, Figure 2D … The window 232 for composing a request may also allow the user to describe 235 an incident related to the request (or include an inquiry related to the request), select a category 236 associated with the request, request access 237 to doorbell cameras and request additional video footage 238 using one or more commands associated with one or more elements or buttons; Gordon-Carroll, ¶0107, Figure 2G … After the user provides a description of the request and selects a category associated with the request, the user may be prompted to select a time range associated with the request; Gordon-Carroll, ¶0109, Figure 2I … The received request may be a request to access audio/video data from the receiver's camera for a specified time period … The receiver of the request may choose to allow 274 the sender to view the camera footage or deny 276 the sender to view the camera footage; Gordon-Carroll, ¶0114; Gordon-Carroll, ¶0124, device 215-a may send a request to device 220-a to initiate a security action (at block 340), such as turning on a security camera at house 220 which has a view of house 215 across the street; Gordon-Carroll, ¶0128, a time period associated with the requested video; Gordon-Carroll, ¶0130, In some examples, the device 215-b, may be configured to capture audio/video data in response to receiving a request from device 220-b, and may store the request and the data in database 305-a … database 305-a may be a remote database or a third-party database which stores and shares information; Gordon-Carroll, ¶0132, At block 360, device 215-b receives request from at least one of a plurality of sources. The sources may include a database; Gordon-Carroll, ¶0141, live stream; Gordon-Carroll, ¶0142-0146, other devices could request a video footage … a time period associated with the requested video footage; Gordon-Carroll, ¶0180; Gordon-Carroll, ¶0220; Gordon-Carroll, ¶0229; Gordon-Carroll, ¶0235).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the specific location and time limited video requests as taught by Gordon-Carroll in the system of Tatourian in order to be able to access relevant location specific video data to enable following or tracking of objects or persons for the time the object or person is expected to be in a specified geographic location or area (Gordon-Carroll, ¶0168).  

As per claim 10, Tatourian and Gordon-Carroll disclose the wireless communication network of claim 9, wherein the instructions are further executable by the one or more processors to: 
based upon the analyzing, determine that one or more images of the images include the object of interest (Tatourian, ¶0017, Once the cloud service has acquired and is tracking the target, the service may send recommendations to the user); and 
notify the third party as to a location of one or more cameras of the array of cameras from which the one or more images were received by the server (Tatourian, ¶0017, Once the cloud service has acquired and is tracking the target, the service may send recommendations to the user … where User A is trying to find a group, the service may recommend walking directions for the user within the shopping mall to efficiently reach the group; Tatourian, ¶0018, the Cloud service may provide real-time location/tracking of the target object and an updated path to reach/avoid the target). 

As per claim 11, Tatourian and Gordon-Carroll disclose the wireless communication network of claim 9, wherein the instructions are further executable by the one or more processors to: 
store the images in a repository (Tatourian, ¶0016, In [an] example, the shopping mall will have cameras at various locations throughout. Images from these cameras will be sent to the cloud service in the shopping mall, or at a remote location and linked to the shopping mall; Tatourian, ¶0023, a directory storage server may be available that has indexes containing location and timestamp data for a library of images); and 
forward the images from the repository to the third party (Tatourian, ¶0019, Due to privacy issues, in some cases, only authorized law enforcement personnel will be able to track all persons; Tatourian, ¶0026, In some cases … images are provided to users during tracking or identification perhaps in an AR display). 

As per claim 14, Tatourian and Gordon-Carroll disclose the wireless communication network of claim 9, wherein the object of interest comprises at least one of (i) a person, (ii) a car, (iii) a license plate or (iv) an animal (Tatourian, ¶0016, an example, the target is User B; Tatourian, ¶0021, if the user wants to find a skier who has been lost for some time). 

As per claim 15, Tatourian and Gordon-Carroll disclose the wireless communication network of claim 9, wherein the array of cameras comprises one or more of (i) an Internet of Things (IoT) sensor that includes a camera, (ii) a mobile device, (iii) a motor vehicle configured as an IoT device, (iv) a security camera configured as an IoT device, (v) a closed-circuit television (CCTV) camera or (vi) a traffic camera (Tatourian, ¶0016, The cloud service provider may utilize sensor input from a variety of IoT devices, e.g., cameras, wearables, audio capture devices (e.g., microphones), etc.). 


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al., U.S. Publication No. 2018/0189661, hereinafter, “Tatourian”, in view of Gordon-Carroll, U.S. Publication No. 2017/0337791, hereinafter, “Gordon-Carroll” as applied to claim 11 above, and further in view of “Briggs et al., U.S. Publication No. 2015/0063711, hereinafter, “Briggs”.

As per claim 12, Tatourian and Gordon-Carroll disclose the wireless communication network of claim 11, but do not explicitly disclose the following limitations as further recited however Briggs discloses wherein the instructions are further executable by the one or more processors to: 
forward the reference image to at least some of the cameras of the array of cameras (Briggs, ¶0023, the user's device 104 captures an image of the object 106. The captured image data (708 in FIG. 6) is then stored; Briggs, ¶0024, At step 208, reference image data associated with the object is sent by the communication portion 610 of the local device 104 to one or more other devices such as the remote devices 108-114; Briggs, ¶0031, query stage of an embodiment of a method according to the present invention. This is a "search" stage carried out when an object 106 … has been lost; Briggs, ¶0033, At step 412, reference image data associated with the lost object 106 is sent to further one or more remote devices 108-114. Such reference image data may be the image data 708 stored in reference memory 602 … The one or more remote devices 108-114 can then assist in a search; Briggs, ¶0034-0036). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include analyzing the reference image by the remote cameras to determine if any of the remote captured images include the search object as taught by Briggs in the system of Tatourian and Gordon-Carroll in order to take advantage of distributed processing and to also allow for smaller quantities of data to be transferred (Briggs, ¶0033).

As per claim 13, Tatourian, Gordon-Carroll and Briggs disclose the wireless communication network of claim 12, wherein at least some of the at least some of the cameras comprise one or more of (i) an Internet of Things (IoT) sensor that includes a camera, (ii) a mobile device configured as an IoT device, (iii) a motor vehicle configured as an IoT device or (iv) a security camera configured as an IoT device (Tatourian, ¶0016, The cloud service provider may utilize sensor input from a variety of IoT devices, e.g., cameras, wearables, audio capture devices (e.g., microphones), etc.). 

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 16-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses obtaining images from an array of cameras associated with private entities for limited durations of time in order to search for missing objects / persons.  The prior art does not disclose the limitations “receiving from a second private entity an indication that a second object has been found and a second reference image that includes the second object; determining, by the server, the first object is not the second object based at least in part on the first reference image and the second reference; in response to determining a period of time associated with the second object has elapsed, placing the second object for sale at a marketplace.”
The closest prior art being Tatourian et al., U.S. Publication No. 2018/0189661 discloses a system and method to identify objects in an environment or scene to assist in locating objects and individuals.  Users register with a service to help locate and/or track objects and individuals.
Gordon-Carroll, U.S Publication No. 2017/0337791 discloses a system and method for a security and/or automation system.  The methods may include receiving, from a first device, a request to capture data during an identified time period at a first location, determining that a mobile camera device and the first device are part of a predetermined group of devices operating in a neighborhood network, capturing the data using the mobile camera device at the first location, and transmitting the data to the first device.

With respect independent claim 16, the claimed limitations “receiving from a second private entity an indication that a second object has been found and a second reference image that includes the second object; determining, by the server, the first object is not the second object based at least in part on the first reference image and the second reference; in response to determining a period of time associated with the second object has elapsed, placing the second object for sale at a marketplace” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668            
/VU LE/Supervisory Patent Examiner, Art Unit 2668